UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1031



JOSEPH HART, JR.; MARY F. HART, Wife,

                                            Plaintiffs - Appellants,

          versus


THE FISHER LAW GROUP (PLCC), ET AL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
4175-MJG)


Submitted:   April 24, 2003                   Decided:   May 2, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Hart, Jr., Mary F. Hart, Appellants Pro Se. Martin Stuart
Goldberg, THE FISHER LAW GROUP, Upper Marlboro, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph and Mary Hart appeal from the district court’s order

dismissing their complaint sua sponte for lack of subject matter

jurisdiction.   We have reviewed the record and find no reversible

error. Accordingly, we affirm. We also deny Appellants’ motion for

the appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2